Smith, C. J.,
delivered the opinion of the court.
This is an appeal from a' conviction of subornation of perjury. The indictment alleged that the false testimony delivered by the witness- alleged to have been suborned was that he ‘.‘had not bought intoxicating liquors from the said Lewis Harris, in said county and state, within two years from the finding of said indictment.” According to the evidence, in which there is no material conflict, what the witness said on the former trial was that he had purchased intoxicating liquors from Harris, but could not remember whether he purchased it more or less than two years prior to the finding of the indictment. Consequently there was a fatal variance in the allegation of the indictment and the proof. Willoughby v. State, 57 South. 361.

Reversed and remanded.